Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 and 05/05/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with TODD WIGHT on 05/11/2022.
 The claims should be amended as follows:

Claim 1 should be amended as follow:
1. A system for use in a patient cooling therapy procedure, comprising:
 a monitoring device configured to monitor sensory data of the patient and to provide a sensory data response thereto; and a control unit configurable to cool or warm circulated fluid through at least one contact pad for thermal exchange with the patient, the control unit comprising: at least one processor programmed to: 
control automatically a temperature of the circulated fluid to cool or warm the patient in different treatment phases in accordance with a predetermined protocol; and 
process a sensory data signal to provide an output signal indicative of a sensory data measurement; and 
a user interface to graphically display, on an ongoing basis as a function of time during the patient cooling therapy procedure, each of the following:
 an indicator based on fluid temperature related data; 
a predetermined patient temperature adjustment rate plot indicating a desired patient temperature to be reached as a function of time; and 
a measured patient temperature plot indicating a measured patient temperature as a function of time. 

Claim 3 should be amended as follow:
3. The system according to claim 2, wherein the monitoring device includes a motion sensor configured to monitoring patient shivering, and wherein the motion sensor is selectively interconnectable in fixed relation to, and disconnectable from, the patient. 

Claim 4 should be amended as follow:
4. The system according to claim 3, wherein the user interface is further configured to display patient motion data, responsive to the output signal, indicating a magnitude of patient shivering as a function of time, wherein the patient motion data is displayed in relation to a predetermined magnitude scale having a plurality of predetermined levels of the patient motion indicative of increasing degrees of the patient shivering. 


Claim 6 should be amended as follow:
6. The system according to claim 5, wherein the graphic display portion graphically displays a patient motion data in a second region of the graphic display portion, relative to the time scale. 

Claim 7 should be amended as follow:
7. The system according to claim 3, wherein the motion sensor of the monitoring device comprises a three-dimensional accelerometer, wherein a monitoring signal comprises three-dimensional acceleration data and comprises a stream of sequential data sets.

Claim 8 should be amended as follow:
8. The system according to claim 7, wherein the at least one processor is programmed to process the monitoring signal utilizing frequency domain processing to provide the output signal, wherein in the process the at least one processor is programmed to process a plurality of frames of the sequential data sets on an ongoing basis to determine spectral data corresponding with each different one of the plurality of frames of the sequential data sets, wherein each frame of the plurality of frames of the sequential data sets comprises a plurality of the sequential data sets, wherein sequential ones of the plurality of the frames of the sequential data sets are partially overlapping and partially non-overlapping, and wherein for the plurality of frames of the sequential data sets the at least one processor is programmed to collect and analyze spectral data sets corresponding with each different one of a plurality of different, predetermined frequency bands to detect a magnitude of patient shivering. 

Claim 14 should be amended as follow:
14. The system according to claim 8, wherein for each frame of the plurality of frames the at least one processor is programmed to: analyze the spectral data sets corresponding with each of the plurality of different, predetermined frequency bands to determine a mean square energy value, a peak energy value and a crest factor; and compare the mean square energy values, peak energy values, and crest factor values for each of the plurality of different, predetermined frequency bands to one another or with previously determined, corresponding values to detect a degree of motion corresponding with the patient shivering.

Claim 17 should be amended as follow:
17. The system according to claim 15, further comprising a transmitter for transmission of a wireless signal corresponding with a monitoring signal, wherein the transmitter comprises an antenna and is interconnected to the monitoring device for co-movement therewith.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not teach, disclose and/or fairly suggest a system for use in a patient cooling therapy procedure, comprising: a monitoring device configured to monitor sensory data of a patient and to provide a sensory data response thereto; and a control unit configurable to cool or warm circulated fluid through at least one contact pad for thermal exchange with the patient, the control unit comprising: at least one processor programmed to: control automatically a temperature of the circulated fluid to cool or warm the patient in different treatment phases in accordance with a predetermined protocol; and a user interface to graphically display, on an ongoing basis as a function of time during the patient cooling therapy procedure, each of the following: an indicator based on fluid temperature related data; a predetermined patient temperature adjustment rate plot indicating a desired patient temperature to be reached as a function of time; and a measured patient temperature plot indicating a measured patient temperature as a function of time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791